Matter of Fishman v Solomon (2020 NY Slip Op 02783)





Matter of Fishman v Solomon


2020 NY Slip Op 02783


Decided on May 13, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 13, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOSEPH J. MALTESE
VALERIE BRATHWAITE NELSON
PAUL WOOTEN, JJ.


2018-13886
 (Docket Nos. F-10154-14/14A, F-15176-14/14A)

[*1]In the Matter of Marc Fishman, appellant,
vJennifer Solomon, respondent.


Marc Fishman, Bronx, NY, appellant pro se.
Hudson Valley Justice Center, White Plains, NY (Virginia S. Foulkrod of counsel), for respondent.

DECISION & ORDER
In a proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Westchester County (Hal B. Greenwald, J.), entered October 31, 2018. The order denied the father's objections to an order of the same court (Carol Ann Jordan, S.M.) entered April 13, 2018, denying his petitions dated July 31, 2014, and November 25, 2014, for a downward modification of his child support obligation.
ORDERED that the order entered October 31, 2018, is affirmed, with costs.
The father sought modification of a child support provision contained in a postdivorce stipulation of settlement. To obtain such relief, the father was required to demonstrate a substantial change in circumstances since the entry of the stipulation warranting the modification (see Matter of Oelsner v Heppler, 181 AD3d 916; Matter of Baumgardner v Baumgardner, 126 AD3d 895; see also Family Ct Act § 451[3][a]). We agree with the Family Court that the father failed to make such a showing.
The father's contentions with respect to the Americans with Disabilities Act (42 USC § 12101 et seq.) are not properly before this Court, as they were not raised in the father's objections to the Support Magistrate's order (see Matter of Cook v Charles, 159 AD3d 899, 900).
MASTRO, J.P., MALTESE, BRATHWAITE NELSON and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court